Title: Sartine to the American Commissioners, 10 August 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, August 10, 1778, in French: Since I wrote you on July 29 the commissaire des classes at Nantes informs me the American agent there has entrusted him with some British prisoners. M. de la Porte, intendant at Brest, has written me that the cargo of the Ranger’s prize is spoiling. I await your reply in order to conclude a mutually advantageous agreement.>
